Memorandum Per Curiam.
Bad faith may not he inferred from the facts that a radio chain with stores in properties owned by several corporations in which the stock is owned by four individuals, caused one corporation, formerly realty, to extend its powers to include those of retail and wholesale radio, or the additional facts that the title was transferred and retransferred between two such corporations. As the landlord corporation is the owner of an equity in the property of not less than 25% of the purchase price and an interest of not less than 50% of the whole investment in the business which it proposes to carry on in the space to be acquired, it is entitled to possession. In addition, the tenants were informed the space in question was given up temporarily for the duration of the war when it would be reoccupied for the radio business, and that the tenancy given under the written agreements would be only for the interim.
The final order should be reversed, with $30 costs, and final order awarded to petitioner for possession of the premises described in the petition, with costs.
Hammer and McLaughlin, JJ., concur; Eder, J., dissents and votes to affirm.
Order reversed, etc.